NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT



KEVIN H. GRAHAM, in his individual )
capacity; GARY L. WOOD, PH.D., in  )
his individual capacity; JAMES A.  )
CHRISTENSEN, M.D., in his          )
individual capacity; and MARILYN D.)
CHRISTENSEN, in her individual     )
capacity,                          )
                                   )
              Appellants,          )
                                   )
v.                                 )                   Case No. 2D18-2607
                                   )
LAKE ELLEN LANDINGS                )
TOWNHOMES CONDOMINIUM              )
ASSOCIATION, INC., a Florida       )
non-profit corporation,            )
                                   )
              Appellee.            )
___________________________________)

Opinion filed March 8, 2019.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder,
Judge.

Kevin H. Graham, pro se, and for
Appellants Gary L. Wood, PH.D., in his
individual capacity; James A. Christensen,
M.D., in his individual capacity; and Marilyn
D. Christensen, in her individual capacity.

Yvette R. Lavelle and Joseph G. Riopelle of
Boyd, Richards, Parker & Colonnelli, P.L.,
Tampa; and Charles Evans Glausier of
Glausier Knight, PLLC, Tampa, for
Appellee.



PER CURIAM.


            Affirmed.


KHOUZAM, SALARIO, and BADALAMENTI, JJ., Concur.




                                  -2-